Citation Nr: 0709381	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-31 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
August 1946 and from January 1952 to March 1954.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2007, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  
Parenthetically, the Board notes that the veteran has been in 
receipt of a total disability rating since December 1995.


FINDINGS OF FACT

1.  A cervical spine disorder was not manifest during 
service; the veteran's current cervical spine disorder is 
unrelated to service.

2.  Cervical spine pathology was not identified until 1994. 

3.  Cervical spine disability is unrelated to service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Cervical spine disability is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2006).  Any additional impairment of earning 
capacity (aggravation) resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Although there was an amendment to § 3.310, the veteran filed 
his claim prior to October 10, 2006, the effective date of 
the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The more liberal version is applicable to the appeal as the 
new version would have impermissible retroactive effect.  See 
VA O.G.C. Prec. Op. No. 7-2003.

The Board notes that although the veteran served during a 
time of war, he does not allege that his cervical spine 
disorder began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

The veteran initially maintained that his cervical spine 
disorder, diagnosed as degenerative disc disease, was related 
to his service-connected lumbar spine disability.  In the 
alternative, he contends that he injured his neck in 1945 
when he lost consciousness and fell into a tank while on 
board a ship.  He maintains that he has suffered with neck 
pain since that time.

Turning first to the claim for secondary service connection, 
in August 2003, the veteran underwent a VA examination to 
specifically address this issue.  After a review of the 
medical records and an examination of the veteran, the 
examiner concluded that the veteran's cervical spine 
condition was not at least as likely as not due to his lumbar 
spine condition.  

While the veteran has questioned the seeming stiltedness of 
the language of the VA examiner's opinion, the Board notes 
that the question to the examiner is often phrases as is it 
more likely than not (i.e., probability greater than 50 
percent) or at least as likely as not (i.e., probability of 
50 percent), that a veteran's claimed disorder is related to 
a service-connected disorder, with the veteran prevailing if 
either of those standards are met.

In this case, the examiner concluded that the veteran's 
cervical spine disorder was "not" at least as likely as not 
related to his lumbar spine disability.  Therefore, a 
reasonable reading of the examiner's report is that the 
veteran's cervical spine disorder is not related to a 
service-connected lumbar spine disability and the claim must 
be denied.  

In assigning high probative value to this report, the Board 
notes that the examiner had the veteran's medical records for 
review, including service medical records from both periods 
of active duty, obtained a reported history from the veteran, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  Further, there is no contrary 
competent evidence of record as to the secondary claim.

Subsequently, the veteran maintained that his cervical spine 
disorder was directly related to service.  In support of his 
claim, he submitted a statement from Dr. Z., a private 
physician, to the effect that the veteran "had suffered with 
severe deteriorating cervical and lumbosacral spine 
deteriorating and degenerating disc, both of which indicate 
that they have occurred some time back and undoubtedly are 
related to his initial injury during the period of time he 
was in the military service and suffered injury to the lumbar 
and cervical spine area."

The veteran vigorously maintains that Dr. Z.'s statement 
should be sufficient to grant service connection.  He 
submitted two additional statements from other private 
physicians attesting to Dr. Z.'s excellence as a physician 
and neurosurgeon.  The Board does not challenge Dr. Z.'s 
credentials.

Turning to the issue of direct service connection, service 
medical records reflected no complaints of, treatment for, or 
a diagnosis related to a cervical spine or neck disorder.  
The evidence shows that he sought treatment for left thigh 
pain unrelated to any trauma and underwent orthopedic and 
neurologic work-ups.  The diagnosis was sciatic neuritis (he 
is service-connected for a low back disability).  

At no time does the record reflect that the veteran reported 
neck pain or a neck injury of any type.  There is no notation 
regarding a fall into a tank or a low back injury.  He was 
discharged from his first period of service in August 1946 
and, except for the notations about his sciatic nerve pain, 
there were no other physical defects reported at the time of 
discharge.  Therefore, the Board finds no evidence of chronic 
residuals of a neck injury or cervical spine pathology at the 
time of discharge from his first period of active duty.

The veteran filed a claim for compensation benefits 
immediately after service discharge for sciatic neuritis/pain 
in the left leg but made no mention of a neck disorder or 
injury.  Moreover, in an August 1946 VA examination, his neck 
was noted to be normal and he had no complaints regarding 
neck pain.  In a June 1947 VA examination regarding the low 
back rating, the veteran denied ever having an accident or 
injury during service.  

In January 1952, the veteran was recalled to active duty.  
Medical evidence regarding his low back/leg disability was 
provided but there was no indication of neck pain or a prior 
neck injury.  Records from this second period of active duty 
show no complaints of, treatment for, or a diagnosis related 
to a neck injury or reasonably attributable to cervical spine 
pathology.  

In a March 1954 separation examination, the veteran reported 
headaches following the myelogram and lumbar puncture and off 
and on since that time, relieved with aspirin.  The clinical 
evaluation of his neck was normal.  Therefore, the Board 
finds no indication of a chronic cervical spine disorder 
after his second period of active duty. 

This complete lack of evidence regarding an in-service neck 
injury during either periods of active duty, along with the 
absence of physical findings consistent with cervical spine 
pathology between the periods of active duty, weighs against 
the veteran's more current statements that he has suffered 
with neck pain since 1945.  

Next, evidence has not been presented showing continuity of 
such symptoms related to neck or cervical spine problems in 
service.  Specifically, within weeks of discharge, the 
veteran asked for reinstatement of his compensation and, in 
addition, submitted claims for an ear condition, nasal 
condition, nervousness, and hemorrhoids.  However, he made no 
claim related to neck pain or a cervical disorder.  

In a September 1954 VA examination, the veteran primarily 
focused on the pain in his leg but also reported continuous 
headaches along the back of the neck, which he related might 
have been associated with multiple in-service myelograms.  He 
denied any injuries of consequence and there were no 
complaints or specific findings with respect to the neck or 
cervical spine.  

Thereafter, there was no additional activity regarding claims 
for many years.  In July 1994, the veteran filed claims for 
sciatic neuritis and hearing loss.  A November 1994 X-ray of 
the cervical spine showed degenerative disc disease with disc 
disease and with disc space narrowing at the left of C6-7 and 
C7-T1 with associated anteriolateral osteophytes.  Minimal 
changes were also seen at the level of C5-6.  Outpatient 
treatment records and a January 1997 VA examination show no 
complaints related to the cervical spine.  

In June 2002, the veteran sought treatment for numbness in 
the left arm and hand.  The physician noted bilateral 
paresthesia in the ulnar distribution, neck pain, and a 
burning sensation radiating from his axilla bilaterally to 
his umbilicus.  The veteran admitted to a four to five 
history of these symptoms, worsening over the previous six 
months.  He did not report an in-service history of a neck 
injury.  In September 2002, he underwent a cervical spine MRI 
to rule/out a bulging disc, which showed spondylotic changes 
of the cervical spine, mild central posterior disc bulges at 
the C5-6 level.  In January 2003, he filed the current claim. 

In this case, the Board emphasizes the multi-year gap between 
discharge from the second period of active duty service 
(1954) and initial recorded cervical spine pathology in 1994 
(a 40-year gap) and initial complaints related to a cervical 
spine disorder in 2002 (a 47-year gap).  

Moreover, while the veteran has since maintained that he has 
had neck problems since service, the Board observes that at 
the time degenerative disc disease of the cervical spine was 
initial shown, there was no indication that the pathology was 
related to active duty.  Further, when he initially sought 
treatment related to cervical spine pathology in 2002, he 
acknowledged a four to five year history of symptoms, rather 
than a history dating to service.  These statements do not 
support the theory of continuity of symptomatology since 
service.  The Board finds that his initial statement for 
treatment purposes is far more probative as to the date of 
onset and constitutes a statement against interest.

The veteran's silence over the years regarding neck pain, 
when otherwise reporting his past medical history constitutes 
negative evidence.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, the veteran finds it 
"unbelievable" that VA is not willing to recognize the 
opinion of Dr. Z. in support of his claim for direct service 
connection.  For the reasons discussed below, the Board finds 
the statement of Dr. Z. to be of little probative value.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

The Veterans Claims Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  However, reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran rejecting 
it).

On the issue of the veteran's credibility, the Board is 
compelled to point out that the contemporaneous evidence, 
including the veteran's own statements, are in direct 
contradiction to his subsequent statements to Dr. Z. 
regarding an injury he allegedly suffered in service.  The 
records, in fact, show no such injury.  On more than one 
occasion during the in-service work-up for the veteran's left 
thigh pain, and in the post-service period as he was seeking 
on-going treatment for what was diagnosed as sciatic 
neuritis, it was noted that the leg/back pain began without 
any trauma.  

To that end, the service medical evidence reflects as 
follows:  a three week history of left thigh pain but no 
injury reported (5/46 service medical record); a notation of 
left thigh pain first noticed some weeks ago and have been 
present almost continuously but no injury reported; otherwise 
felt "perfectly well" (7/46 service medical record); 
reported history of gradually increasing pain in left 
buttocks and thigh, aggravated by bending back and any other 
motion which stretches left leg but "no history of trauma" 
(physician statement in 11/46 hospitalization); statement 
that condition began with pain in left thigh - no history of 
injury reported (5/47 medical certificate); a notation that 
"disability to left leg began as pain in thigh" (veteran 
statement to physician in 6/47 physical examination); 
veteran's report that left leg pain started in May 1946 while 
on active duty, went to hospital, and "I cannot remember 
anything which could have caused this to start.  I have never 
had any accident or injury to it." (veteran statement in 
6/47 VA neuropsychiatric examination); statement that veteran 
inducted in October 1945, discharged in August 1946, and 
"saw no action and sustained no injuries"  (physician 
statement in 6/47 VA neuropsychiatric examination); and 
history of pain in left leg and left thigh but no injuries 
"of consequence" reported (9/54 VA examination).

Therefore, the Board finds the veteran's contemporaneous 
statements during service and afterwards while actively 
seeking medical treatment for a painful leg/back more 
credible than his current statements relating his cervical 
spine disorder with an alleged injury, which is not shown in 
the record, and associated with a claim for monetary 
benefits.  Simply put, the Board finds that the veteran's 
more current statements regarding an in-service cervical 
spine injury are not credible.

The law is clear that a physician's opinion based on the 
veteran's layman account of an illness from many years ago, 
which is otherwise uncorroborated by competent medical 
evidence of record, can be no better than the veteran's bare 
contentions.  Swann, 5 Vet. App. at 233; Wilson, 2 Vet. 
App. at 618.  There is nothing to suggest that Dr. Z. had 
personal knowledge of the in-service evidence reported by the 
veteran, or even that he reviewed the service medical 
records, or any other relevant evidence contained in the 
claims file.  

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Veterans 
Claims Court rejected a medical opinion as "immaterial" 
where there was no indication the physician had reviewed 
relevant service medical records or any other relevant 
documents that would have enabled him or her to form an 
opinion on service connection on an independent basis.  

In this case, Dr. Z.'s opinion, through no fault of his own, 
is no better than the underlying information provided to him.  
The Board finds that the assertions and statements of the 
veteran as to an in-service cervical spine injury are 
unsupported, not reliable and not credible.  A medical 
opinion based upon an unreliable history, as discussed above, 
is equally unreliable.  For those reasons, Dr. Z. medical 
opinion does not support a claim of service connection.  The 
Board notes that there is no other competent evidence 
establishing a nexus between active duty and the veteran's 
current cervical spine disorder.  

In sum, the veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  His 
statements of in0service cervical injury and continuity are 
not credible and are in conflict with contemporaneous 
records, including initial statements for treatment purposes 
in the 1990s.  The private medical opinions that attempt to 
link post-service pathology are based upon an inaccurate 
history and are no better than that inaccurate history.  
Lastly, the recent statements to the effect that when he 
complained of his back during service he actually meant of 
entire spine is inherently not credible.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2003.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in August 2003.  The 
Board has also reviewed the private medical evidence 
submitted in support of his claim.  The available medical 
evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal.  Even 
though the notice was inadequate on these two elements, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


